Case 2:21-cr-00128 Document 1 Filed 07/29/21 Page 1 of 3 PagelD #: 1

  

IE, Tce ih t , j
SE Al \
A — i YE “UNITED STATES DISTRICT COURT FOR THE

SOUTHERN DISTRICT OF WEST VIRGINIA

 

CHARLESTON GRAND JURY 2020 FILED

 

 

 

 

 

 

JULY 28, 2021 SESSION
RORY L. PERRY ll, CLERK
UNITED STATES OF AMERICA Southom Bisirct of West Virginia
Vv. CRIMINAL NO. 20a 67 =e O12 K

 

18 U.S.C. § 922 (g) (1)
18 U.S.C. § 924 (a) (2)
EMMANUEL LAMONT COVINGTON

INDICTMENT

(Possession of a Firearm by a Felon)
The Grand Jury Charges:
ir On or about June 23, 2020, at or near Charleston, Kanawha
County, West Virginia, and within the Southern District of West
Virginia, defendant EMMANUEL LAMONT COVINGTON did knowingly
possess a firearm, that is, a Bond Arms Texas Defender, .45/.410
caliber derringer pistol, in and affecting interstate commerce.
2. At the time defendant EMMANUEL LAMONT COVINGTON
possessed the aforesaid firearm, he knew he had been convicted of
the following crimes, which were each punishable by imprisonment
for 3 term exceeding one year, as defined in 18 U.S.C.
§ 921 (a) (20):
a. Convicted on or about July 12, 2016, in the Circuit Court
of Kanawha County, West Virginia, of Conspiracy to

Distribute Heroin, in violation of W. Va. Code 61-10-31
and 60A-4-401, in case number 15-F-623; and
Case 2:21-cr-00128 Document 1 Filed 07/29/21 Page 2 of 3 PagelD #: 2

b. Convicted on or about May 28, 2014, in the Circuit Court
of Kanawha County, West Virginia, of Domestic Battery,

in violation of W. Va. Code 61-2-28(a), in case number
13M-2866.

In violation of Title 18, United States Code, Sections

922(g) (1) and 924(a) (2).
Case 2:21-cr-00128 Document 1 Filed 07/29/21 Page 3 of 3 PagelD #: 3

NOTICE OF FOREITURE

Pursuant to 18 U.S.C. § 924(d) (1), 28 U.S.C. § 2461(c), and
Rule 32.2(a) of the Federal Rules of Criminal Procedure, upon
conviction of an offense in violation of 18 U.S.C. §§ 922(g) (1)
and 924(a) (2) as set forth in the Indictment, defendant EMMANUEL
LAMONT COVINGTON shall forfeit to the United States of America any
firearm involved in or used in any knowing violation of 18 U.S.C.
§ 922(g), including, but not limited to, a Bond Arms hexas
Defender, .45/.410 caliber derringer pistol bearing serial number
185290, and all related ammunition seized by law enforcement on or

about June 24, 2020.

LISA G. JOHNSTON
Acting United States Attorney

By: Chiles Mt- Wht

JU¥LE M. WHITE
Assistant United States Attorney
